76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.E. VICTORIA HOWARD, Plaintiff-Appellant,andLarry HOWARD, Plaintiff,v.TOWN OF CHAPEL HILL;  Robert Godding, Director;  Lois J.Magnell, Transportation Department OperationsSuperintendent, Defendants-Appellees,andCal HORTON, Town Manager, Defendant.
No. 95-1990.
United States Court of Appeals,Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

E. Victoria Howard, Appellant Pro Se.  Patricia Lee Holland, Raymond Mark Davis, CRANFILL, SUMNER & HARTZOG, Raleigh, North Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her employment discrimination action, which alleged violations under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e-2 (West 1994), and 42 U.S.C. § 1983 (1988).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Howard v. Town of Chapel Hill, No. CA-94-12-1 (M.D.N.C. Apr. 5, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED